DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-13, drawn to a method of introducing a treatment fluid comprising a base fluid and compressed lost circulation material into the well, wherein the compressed lost circulation material comprises a degradable binding material and an expandable compressed material.
Group II, claims 14-15, drawn to a composition comprising a base fluid and a plurality of expandable particles.
Group III, claims 16-20, drawn to a method of forming a compressed lost circulation material by combining a binding material with a compressed material and introducing such into a subterranean formation.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an expandable compressed lost circulation material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Showalter et al. (US 2009/0264321).  Showalter discloses the technical feature of compressed expandable lost circulation material and, as such, although unity of invention is shared a priori, unity of invention is lacking a posteriori since such a feature is not a technical feature that defines a contribution over the prior art.  
During a telephone conversation with Henry Potter on March 12, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 4 and 5 attempt to further limit the salt and adhesive binding materials to a Markush group.  The claims, however, do not positively identify the salt/adhesive as the binding material used in the method.  Positive recitation to reflect such is advised in order to clearly identify the binding material as the salt and/or adhesive.  For example, amendment to claim 4 to – The method of claim 3, wherein the binding material comprises the salt and wherein the salt is selected from the group consisting of:- is advised.  With respect to claim 5, amendment to - The method of claim 3, wherein the binding material comprises the adhesive and wherein the adhesive is selected from the group consisting of:- is advised.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase "substantially uniform" in claim 10 is a relative phrase which renders the claim indefinite.  The phrase "substantially uniform" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “substantially uniform” renders the scope of the claim indefinite since it is substantially uniform” size distribution.  Must the size distribution of the particles be the same?  Or must it be within a particular degree of proximity?  Additionally, with regard to the term “uniform” itself, it is unclear if such is intended to mean that the size distribution be the same or within a particular range that is approximate to another.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Showalter et al. (US 2009/0264321).
With respect to independent claim 1, Showalter et al. discloses a method comprising: introducing a treatment fluid that comprises a base fluid ([0072], i.e. injection water) and a compressed lost circulation material ([0015], wherein the unexpanded size of the base microparticle is disclosed as maintained by the shell of encapsulation, thereby providing for a compressed lost circulation material) into a wellbore penetrating at least a portion of a bonds to the polymer microparticles) and a compressed material ([0015], the maintained size of the micro-particle noted above); allowing the binding material to at least partially degrade or dissolve ([0045], wherein the shell breaks upon exposure to activating conditions; [0070], wherein degradable materials for the shell are disclosed to degrade); and allowing the compressed lost circulation material to at least partially expand in the subterranean formation ([0015], wherein the base microparticle expands by absorbing the injection fluid/water).
With respect to depending claim 2, Showalter et al. discloses wherein the at least partially expanded lost circulation material at least partially plugs the loss zone ([0017]).
With respect to depending claims 3-5, Showalter et al. discloses the binding material comprising a salt, an adhesive, or a combination thereof, as claimed ([0045], wherein both chloride salts and at least polyvinyl alcohol are disclosed).
With respect to depending claim 6, Showalter et al. discloses wherein the compressed material is selected from the group as claimed ([0043], wherein at least expandable polymers are disclosed).   
With respect to depending claim 9, Showalter et al. discloses wherein the binding material at least partially degrades in response to a wellbore condition ([0045]; [0070]).
With respect to depending claim 13, Showalter et al. discloses introducing a second treatment fluid into the wellbore; and allowing the second treatment fluid to contact the compressed lost circulation material in the wellbore, wherein the binding material at least .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Showalter et al..
With respect to depending claims 7 and 8, Showalter et al. discloses an exemplary compressed lost circulation material wherein an example thereof includes the shell, i.e., binding material, in an amount of about 0.1 to 5 weight percent of the encapsulated microparticle ([0048]).  It is further disclose wherein 100 ppm to about 100,000 ppm of the composition, based on polymer actives is added to the subterranean formation, wherein it is additionally noted the composition may be added to injection water ([0072]).  Although silent to the percentage range for each by weight of the treatment material, given the amounts provided for by Showalter et al., one having ordinary skill in the art would recognize the optimal amount of compressed lost circulation material and binding material to employ in order to achieve the desired plugging of thieve zones therewith since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 12, Showalter et al. discloses wherein the unexpanded volume average particle size diameter of the polymeric microparticle, including the encapsulation material, is between 0.05 to 5,000 microns, wherein in one embodiment, the particle size may be between about 0.1 to about 1.0 microns ([0052]).  It is further noted wherein the compressed lost circulation material, i.e., encapsulated microparticle of Showalter et al., has a particle size of about 5,000 microns or less ([0045]).  Although silent to the more slightly more specific range instantly claimed (the Examiner notes, the instant range is equivalent to 400-4760 In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Showalter et al. as applied to claim 1 above, and further in view of Fischer et al. (US 3,870,668).
Showalter et al. discloses wherein the compressed lost circulation material has an average particle size distribution and density to allow for efficient propagation through the pore structure of the hydrocarbon matrix rock ([0015]), as well as wherein the expanded form thereof is engineered to have a particle size distribution that allows it to impede the flow of injected fluid in the pore structure ([0017]), wherein the particles are free to expand so as to plug thief zones ([0072]).  The reference, however, is silent as to wherein upon introduction, the compressed lost circulation material comprises a plurality of particulates having a substantially uniform particle size distribution as claimed by claim 10. Fischer et al. teaches particles used in well treatment applications as fluid loss additives (abstract) wherein the particles that are used in diverting and plugging applications are disclosed to be of a uniform size (col. 7, l. 39-42).  Since Showalter et al. discloses wherein the particles are used for diverting and plugging, as well as wherein the particle size distribution is such that efficient propagation through the pore structure of the hydrocarbon matrix rock is allowed for, and Fischer et al. teaches a uniform particle size distribution used to allow for plugging/diverting particles to provide for diversion/plugging in a hydrocarbon matrix, it would have been obvious to one having ordinary skill in the art to try a substantially uniform particle size distribution of particles in the method of Showalter et al. since .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Showalter et al. as applied to claim 1 above, and further in view of Potapenko et al. (US 2015/0315886).
With respect to depending claim 11, Showalter et al. discloses wherein the expanded form of lost circulation material disclosed therein is engineered to have a particle size distribution that allows it to impede the flow of injected fluid in the pore structure ([0017]), wherein the particles are free to expand so as to plug thief zones ([0072]).  The reference, however, fails to explicitly disclose wherein the at least partially expanded compressed lost circulation material comprises a plurality of particulate having a multi-modal particle size distribution when expanded as claimed by claim 11.  
Potapenko et al. teaches methods of reducing flow of a treatment fluid in a well in methods that include zonal isolation (abstract) wherein swellable particles are included in a treatment fluid and placed in the location where it is desired to impede the flow of fluid ([0036]-[0038]).  Such particles are used in a manner wherein the particles used to form the plug in the zonal isolation method have a multi-modal size distribution so that the plugs formed have a high solids content and higher mechanical stability; additionally, using multi-modal size distributions allows control of the permeability of the created plug ([0014]-[0023]).  
Since Showalter et al. discloses engineering the particle size distribution of the expanded lost circulation material to impede the flow of injected fluids and Potapenko et al. teaches wherein a multi-modal size distribution provides the plugs formed with a higher mechanical stability and allows for control of the permeability of the created plug in diversion methods, it .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0305998 discloses a container/binding material that holds a compressed material that is released therefrom so as to expand and plug lost circulation zones.
US 5,476,543 discloses compressed bentonite pellets coated with a water soluble binding material used for lost circulation purposes.
US 2,778,604 discloses dehydrated citrus pulp coated with a water soluble medium for use in sealing a thief zone.
US 8,381,813 discloses an expandable foam in a poly vinyl alcohol capsule.
US 2,634,098 discloses pellets of a sealing material coated with a water soluble coating that keeps the sealing material from contacting the circulation fluid prior to placement in a lost circulation zone.
US 2003/0104949 discloses water swellable clay coated with a water penetration resistant material for sealing porous formations.
US 2,836,555 discloses compressed dehydrated expandable bentonite inside a water insoluble coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/16/21